DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 06 June 2019. In view of this communication, claims 1-9 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/636,790, filed on 29 June 2017.
Double Patenting
Claims 1, 6, and 8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 11,160,166 B2. This is a statutory double patenting rejection.
Regarding claim 1, claim 1 of the present application recites the same invention as claim 1 of the previous patent. Since claim 1 of the prior patent also recites additional limitations, it constitutes a species of the genus currently claimed. Species claims always anticipate genus claims.
Claim 1 of U.S. Patent No. 11,160,166 B2 recites a circuit board (line 1: “printed circuit board”) comprising: 
a conductive wiring comprising: (line 2: a conductive trace)
a first conductive wiring layer; (line 7: first conductive trace and base conductive trace)
and a second conductive wiring layer (line 8: second conductive trace), wherein the first conductive wiring layer and the second conductive wiring layer are in direct contact to each other, a projection of the first conductive wiring layer and a projection of the second conductive wiring layer along a direction perpendicular to the circuit board overlap with each other; (lines 9-15: first conductive trace pattern formed directly on the base with the same width)
a first cover film covering the first conductive wiring layer, the first cover film wrapping a top surface of the first conductive wiring layer away from the second conductive wiring layer and sidewalls of the first conductive wiring layer; and (lines 18-24: first and second protecting layers cover first and second wiring layers respectively, including the surfaces which are furthest from the base wiring layer)
a second cover film covering the second conductive wiring layer, the second cover film wrapping a top surface of the second conductive wiring layer away from the first conductive wiring layer and sidewalls of the second conductive wiring layer. (lines 18-24: first and second protecting layers cover first and second wiring layers respectively, including the surfaces which are furthest from the base wiring layer)
Regarding claim 6, claim 6 of the present application recites the same invention as claims 7-8 of the previous patent. Since claims 7-8 of the previous patent also recite additional limitations, it constitutes a species of the genus currently claimed. Species claims always anticipate genus claims.
Claims 7-8 of U.S. Patent No. 11,160,166 B2 recite the circuit board of claim 1, wherein the first conductive wiring layer has a thickness of 60 µm to 70 µm. (claim 7 of U.S. Patent No. 11,160,166 B2 recites that the first and second traces are of identical thickness; claim 8 specifies that this thickness is between 60 and 70 microns)
Regarding claim 8, claim 8 of the present application recites the same invention as claims 7-8 of the previous patent. Since claims 7-8 of the previous patent also recite additional limitations, it constitutes a species of the genus currently claimed. Species claims always anticipate genus claims.
Claims 7-8 of U.S. Patent No. 11,160,166 B2 recite the circuit board of claim 1, wherein the first conductive wiring layer has a thickness of 70 µm. (claim 7 of U.S. Patent No. 11,160,166 B2 recites that the first and second traces are of identical thickness; claim 8 specifies that this thickness is between 60 and 70 microns)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura(US 2009/0263748).
         Regarding claim 1, Takemura discloses a first conductive wiring layer(fig 1, 15); and a second conductive wiring layer(fig 1, 8), wherein the first conductive wiring layer and the second conductive wiring layer are in direct contact to each other(fig 1), a projection of the first conductive wiring layer and a projection of the second conductive wiring layer along a direction perpendicular to the circuit board overlap with each other(fig 1); a first cover film covering the first conductive wiring layer(fig 1, 5), the first cover film wrapping a top surface of the first conductive wiring layer away from the second conductive wiring layer and sidewalls of the first conductive wiring layer(fig 1); and a second cover film covering the second conductive wiring layer(fig 1, 3), the second cover film wrapping a top surface of the second conductive wiring layer away from the first conductive wiring layer(fig 1). Takemura does not disclose the second cover film wrapping sidewalls of the second conductive wiring layer although Takemura does disclose the first cover film wrapping sidewalls of the second conductive wiring layer thus disclosing two conductors in direct contact with each other and surrounded by two insulating layers. It would have been obvious to one of ordinary skill in the art to modify the device of Takemura to include disclose the second cover film wrapping sidewalls of the second conductive wiring layer instead of disclose the first cover film wrapping sidewalls of the second conductive wiring layer since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
       Regarding claim 7, Takemura discloses wherein a cross-sectional shape of the first conductive wiring layer is rectangular(fig 1, 15).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847